FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         June 30, 2015

                                                                         Elisabeth A. Shumaker
                                   TENTH CIRCUIT                             Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                             No. 15-1124
 v.                                               (D.C. Nos. 1:14-CV-03159-RBJ and
                                                       1:12-CR-00149-RBJ-1 )
 JOSE LUJAN-LOPEZ,                                          (D. Colorado)
        Defendant - Appellant.




            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before, HARTZ, TYMKOVICH, and MORITZ, Circuit Judges.



       Defendant José Lujan-Lopez seeks a certificate of appealability (COA) to appeal

the denial of his motion for relief under 18 U.S.C. § 2255 by the United States District

Court for the District of Colorado. To obtain a COA he must show “that reasonable

jurists could debate whether (or, for that matter, agree that) the [motion] should have

been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)
(internal quotation marks omitted). In our view, no court could improve upon the district

court’s thorough, cogent, and sensitive opinion denying relief. To address an argument

Defendant makes on appeal, we add only that Defendant could not obtain an offense-

level decrease of more than two levels for acceptance of responsibility without a

supporting motion by the government. See USSG § 3E1.1(b). For the reasons stated in

the district court’s opinion, which we attach and incorporate, we deny a COA and dismiss

the appeal.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                            2